DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Justin D. Swindle on June 14, 2022.

The application has been amended as follows: 
In the Specification, in the “Cross-Reference to Related Applications” section, in paragraph 1, line 2, “allowed” was deleted and -- U.S. Patent No. 10,570,612 -- was inserted therein.

In paragraph 42 of the Specification, at the beginning of line 1 before “.5”, -- between – was inserted.


Reasons for Allowance
Claims 19-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 19 recites a method of manufacturing an underlayment with thermal insulation, the method comprising: assembling an upper foil laminate including an upper low-emittance reflective layer having an exterior surface, an upper scrim layer, a first encapsulation layer between the upper low-emittance reflective layer and the upper scrim layer, and a second encapsulation layer on a side of the upper scrim layer opposite the first encapsulation layer; assembling a lower foil laminate including a lower low-emittance reflective layer having an exterior surface, a lower scrim layer, a third encapsulation layer between the lower low-emittance reflective layer and the lower scrim layer, and a fourth encapsulation layer on a side of the lower scrim layer opposite the third encapsulation layer; placing the upper foil laminate over an insulating layer that includes a closed-cell foam core material; placing the lower foil laminate under the insulating layer; and laminating the upper foil laminate, the insulating layer, and the lower foil laminate together to form the underlayment, wherein the underlayment has a total thickness ranging from about 1/8 inches to about 7/32 inches, and wherein the underlayment has an R-value of between about 0.5 and about 1.  The closest prior art of Leonard (US 20140141199) discloses an underlayment (insulation; abstract and 146; figure 16D) configured to insulate and protect a roofing assembly (the insulation is capable of being used to insulate and protect a roofing assembly), the underlayment comprising: an insulating layer including a foam core material (center layer 118; figure 16D) (may be foam; paragraph 53); an upper low-emittance reflective layer (116-left) having an exterior surface (figure 16D); an upper reinforcement layer (118 on the left side, adjacent 116-left; figure 16D) between the upper low-emittance reflective layer and the foam core material (figure 16D); a lower low-emittance reflective layer (116-right) having an exterior surface (figure 16D), the exterior surface of the lower low-emittance reflective layer being configured to at least partially contact a roof deck of the roofing assembly (the exterior surface is capable of contacting a roof deck); a lower reinforcement layer (118 on the right side, adjacent 116-right; figure 16D) between the lower low-emittance reflective layer and the foam core material (figure 16D).  Leonard fails to teach or disclose that the foam core being “a closed-cell” and lacks the upper and lower layers being of a scrim material encapsulated on both sides and teaches that the thickness of the underlayment is 1” with an R-value of between 12.2 – 23.1 which is substantially greater than the ranges recited by claim 19.  
The following prior art is considered relevant but does not make up for the deficiencies of Leonard above:  Ennis (US 20170210089) discloses a roofing underlayment comprises of two aluminum layers adhesively bonded to a polyethylene foam insulation layer sandwiched therebetween; Lubker, II et al. (US 6067770) discloses a foam condensation board system.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/GEORGE R KOCH/Primary Examiner, Art Unit 1745